Title: From Thomas Jefferson to Joseph Anderson, 4 December 1824
From: Jefferson, Thomas
To: Anderson, Joseph


Dear Sir
Monticello
Dec. 4 24.
In your favor of Sep. 27 you were so obliging as to inform me that on communicating to you the port at which the Professors engaged in England for the Univty of Virga would arrive, you would give instrns immediately to the Collector  to consider the books  of the Professors as embraced by the exemption from duty of the act of April 1816. I learnt yesterday for the first time that they would arrive at N.Y. and were hourly expected.their Names are George Long. Professor of Antt languagesGeorge Blaetterman Professor of modern languagesThomas H. Key Professor of MathematicsCharles Bonnycastle Professor of Nat. Phil.Robley Dunglison Professor of Anat. and Med.Mr Gilmer who engaged them is arrived at N.Y. and detained there by sickness.I have therefore to request that the instrns may be sent at your earliest convenience to prevent embarrasment to them on their arrival.  I avail myself with pleasure of this occn to assure you of my continued and great esteem and respectTh:J.